         Case 1:21-cv-00859-CL         Document 19             Filed 06/30/21   Page 1 of 5




KAREN M. VICKERS, OSB No. 913810
kvickers@vickersplass.com
Telephone: 503-726-5985
BETH F. PLASS, OSB No. 122031
bplass@vickersplass.com
Telephone: 503-726-5975
VICKERS PLASS LLC
5200 SW Meadows Road, Suite 150
Lake Oswego, OR 97035
       Of Attorneys for Defendants
                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                     MEDFORD DIVISION

 RACHEL G. DAMIANO and KATIE S.                            Case No. 1:21-cv-00859-CL
 MEDART,

                                           Plaintiffs,            DEFENDANTS’ RESPONSE IN
                           v.                                     OPPOSITION TO PLAINTIFFS’
 GRANTS PASS SCHOOL DISTRICT 7, an                                 MOTION FOR TEMPORARY
 Oregon public body; THE MEMBERS OF THE                                RESTRAINING ORDER
 BOARD OF EDUCATION OF GRANTS PASS
 SCHOOL DISTRICT 7 – Scott Nelson, Cliff
 Kuhlman, Gary Richardson, Debbie Brownell,
 Cassie Wilkins, Brian Delagrange, and Casey
 Durbin – in their official and personal capacities;
 KIRK T. KOLB, Superintendent, Grants Pass
 School District 7, in his official and personal
 capacity; and THOMAS M. BLANCHARD,
 Principal, North Middle School, Grants Pass
 School District y, in his official and personal
 capacity,
                                         Defendants.


       Defendants Grants Pass School District 7 (“District”), Members of the Board of

Education of Grants Pass School District 7, Kirk T. Kolb, and Thomas Blanchard (“defendants”)

respectfully submit the within response in opposition to plaintiffs’ motion for a temporary

restraining order. Defendants may supplement their response in advance of the current response

PAGE 1 – DEFENDANTS’ RESPONSE IN OPPOSITION TO TRO
                                           VICKERS PLASS LLC
                                    5200 SW MEADOWS ROAD, SUITE 150
                                       LAKE OSWEGO, OREGON 97035
                                       (503) 726-5985| (503) 726-5975
            Case 1:21-cv-00859-CL         Document 19             Filed 06/30/21   Page 2 of 5




deadline of July 6, 2017 and defendants intend to offer additional argument at the hearing.



                                          INTRODUCTION

          Plaintiffs Rachel G. Damiano and Katie S. Medart are teachers in the defendant Grants

Pass School District. Plaintiffs have filed for a temporary restraining order reinstating them to

their previous positions and enjoining enforcement of the District’s Amended Speech Policy.

Plaintiffs’ request for reinstatement is not ripe; they are still employed. The request should be

denied.



                                             STANDARDS

          A temporary restraining order is an “extraordinary and drastic remedy never awarded as a

matter of right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Courts balance

the competing claims of injury and consider the effect on each party of granting or denying the

injunction. A party seeking a temporary restraining order must demonstrate: (1) it is likely to

succeed on the merits; (2) it is likely to suffer irreparable harm in the absence of preliminary

relief; (3) the balance of equities tips in its favor, and (4) an injunction is in the public interest.”

Id. at 20. A plaintiff must prove all four of the elements before a court may issue preliminary

relief. Alliance for the Wild Rockies v. Cottrell, 632 F3d 1127, 1135 (9th Cir. 2011) (finding that

in light of Winter, absent a showing of irreparable harm, no balancing of factors is allowable).

Thus, regardless of how strong the other elements may be, if a party seeking preliminary relief

fails to prove any one of the elements required by Winter, the court cannot grant preliminary

relief. The injunction “should not be granted unless the movant, by a clear showing, carries the


PAGE 2 – DEFENDANTS’ RESPONSE IN OPPOSITION TO TRO
                                              VICKERS PLASS LLC
                                       5200 SW MEADOWS ROAD, SUITE 150
                                          LAKE OSWEGO, OREGON 97035
                                          (503) 726-5985| (503) 726-5975
         Case 1:21-cv-00859-CL         Document 19             Filed 06/30/21   Page 3 of 5




burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original).



                                        BACKGROUND

       Plaintiffs Rachel Damiano and Katie Medart are teachers in the defendant Grants Pass

School District (“District”). Plaintiff Damiano is employed by the District as an assistant

principal at North Middle School. Plaintiff Katie Medart is employed by the District as a teacher

at North Middle School.

       In March 2021, plaintiffs posted a 15-minute video of themselves on YouTube related to

a political campaign called I Resolve. The video is available at:

https://www.youtube.com/watch?v=X-pk4FOrBCw . The video advocates for various school

policies on gender identity, use of gender pronouns, and use of bathroom facilities. Both

plaintiffs identified themselves by name and as current educators in Southern Oregon.

       As with other school districts in Oregon, the District has policies that govern employee

conduct. The District has policies regarding use of work time, facilities and equipment, and use

of its network for political campaigns. Declaration of Karen M. Vickers, Exhibit 1 (District

Policies GBG, IBGR-AR, GCAB). The District also has policies requiring that staff members

not disclose confidential information about students on social media. Id. An investigation into

plaintiffs determined that they had violated some of these policies, among others.

       Plaintiffs have not been fired. The District initially placed them on leave in order to

investigate the matter. According to its processes, the District’s Chief Finance & Operations

Officer, Sherry Ely reviewed the matter and recommended that District Superintendent Kirk

Kolb terminate plaintiffs’ employment. Superintendent Kolb held a pre-termination meeting


PAGE 3 – DEFENDANTS’ RESPONSE IN OPPOSITION TO TRO
                                           VICKERS PLASS LLC
                                    5200 SW MEADOWS ROAD, SUITE 150
                                       LAKE OSWEGO, OREGON 97035
                                       (503) 726-5985| (503) 726-5975
          Case 1:21-cv-00859-CL         Document 19             Filed 06/30/21   Page 4 of 5




with each plaintiff. Superintendent Kolb has now recommended that the District school board

terminate both plaintiffs’ employment. The hearing before the school board is currently set for

July 15, 2021. Plaintiffs have the right to have an attorney present and an opportunity to respond

and appeal to the board before any final decision is made.



                                           ARGUMENT

       Plaintiffs’ request for reinstatement is not ripe because they have not been terminated

from their positions. District officials have recommended their terminations, but the school

board makes the final decision. It may choose to accept the termination recommendation for all

or some of the stated reasons, or it may choose not to terminate at all. Plaintiffs’ request for

reinstatement is not ripe. See Texas v. United States, 523 US 226, 300-01 (1998) (a “claim is not

ripe for adjudication if it rests upon contingent future events that may not occur as anticipated, or

indeed may not occur at all” (internal quotation marks omitted)).



                                          CONCLUSION

       For the reasons given above, defendants request that the Court deny plaintiffs’ motion for

a temporary restraining order.




       DATED: June 30, 2021.

                                       VICKERS PLASS LLC


                                                s/ Karen M. Vickers

PAGE 4 – DEFENDANTS’ RESPONSE IN OPPOSITION TO TRO
                                            VICKERS PLASS LLC
                                     5200 SW MEADOWS ROAD, SUITE 150
                                        LAKE OSWEGO, OREGON 97035
                                        (503) 726-5985| (503) 726-5975
        Case 1:21-cv-00859-CL    Document 19             Filed 06/30/21   Page 5 of 5




                                KAREN M. VICKERS, OSB No. 913810
                                kvickers@vickersplass.com
                                503-726-5985
                                BETH F. PLASS, OSB No. 122031
                                bplass@vickersplass.com
                                503-726-5975
                                       Of Attorneys for Defendants




PAGE 5 – DEFENDANTS’ RESPONSE IN OPPOSITION TO TRO
                                     VICKERS PLASS LLC
                              5200 SW MEADOWS ROAD, SUITE 150
                                 LAKE OSWEGO, OREGON 97035
                                 (503) 726-5985| (503) 726-5975
